Exhibit 10.3

STOCK OPTION GRANT AGREEMENT

(Non-Qualified Stock Options)

(Vesting upon Termination Without Cause Following Change in Control)

THIS STOCK OPTION GRANT AGREEMENT is made as of this                     ,
20     between IASIS Healthcare Corporation (“Company”) and the undersigned (the
“Participant”).

WHEREAS, the Company has adopted and maintains the IASIS Healthcare Corporation
2004 Stock Option Plan (“Plan”) to promote the interests of the Company and its
Affiliates and stockholders by providing the Company’s key employees and others
with an appropriate incentive to encourage them to continue in the employ of and
provide services to the Company or its Affiliates and to improve the growth and
profitability of the Company;

WHEREAS, the Plan provides for the Grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Options. Pursuant to, and subject to, the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant a
NON-QUALIFIED STOCK OPTION (“Option”) with respect to that number of shares of
Common Stock of the Company indicated on the Option Grant Statement attached
hereto as Exhibit A.

2. Grant Date. The Grant Date of the Option hereby granted is
                     (“Grant Date”).

3. Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of this Agreement shall govern. All capitalized terms used
and not defined herein shall have the meaning given to such terms in the Plan.

4. Exercise Price. The exercise price of each share underlying the Option hereby
granted is $            .

5. Vesting Date.

(a) The Option shall vest and become exercisable with respect to twenty-five
percent (25%) of the shares underlying the Option on each of the first four
anniversaries of the Grant Date (each such anniversary, a “Vesting Date”)
subject to the Participant continuing to actively and without interruption
remain Employed through each such Vesting Date.

(b) Notwithstanding anything to the contrary herein, in the event the
Participant’s Employment is terminated by the Company without Cause within two
(2) years after a Change in Control, any portion of the Option that is not
vested and exercisable and that has not expired shall immediately vest and
become exercisable as of the date of the such termination.



--------------------------------------------------------------------------------

6. Expiration Date; Net Exercise. Subject to the provisions of the Plan, the
Option or any portion thereof which has not become exercisable pursuant to
Section 5 of this Agreement (taking into account any acceleration of
exercisability as provided therein) shall expire on the earlier of (i) the date
the Participant’s Employment is terminated for any reason or (ii) the tenth
anniversary of the Grant Date. Subject to the provisions of the Plan, with
respect to any Option or any portion thereof which has become exercisable, the
Option (or portion thereof) shall expire on the earlier of: (i) one year after
the Date of Termination of the Participant’s Employment on account of death or
Disability, by the Participant for Good Reason or by the Company without Cause
or as a result of the Company’s election not to extend the term of the
Participant’s effective employment agreement, if any, (ii) the commencement of
business on the date the Participant’s Employment is, or is deemed to have been,
terminated for Cause; (iii) 90 days after the date the Participant’s Employment
is terminated by the Participant without Good Reason or as a result of the
non-renewal of the term by the Participant of the Participant’s effective
employment agreement, if any; or (iv) the tenth anniversary of the Grant Date.
During the one-year period described in clause (i) above, the Participant shall
be permitted to exercise the Option on a net basis (e.g., by satisfying the
exercise price and minimum statutory withholding tax obligations by having
withheld a number of Option shares that have a fair market value equal to such
obligations).

7. Construction of Agreement. Any provision of this Agreement (or portion
thereof) which is deemed invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction and subject to this section, be ineffective to
the extent of such invalidity, illegality or unenforceability, without affecting
in any way the remaining provisions thereof in such jurisdiction or rendering
that or any other provisions of this Agreement invalid, illegal, or
unenforceable in any other jurisdiction. If any covenant should be deemed
invalid, illegal or unenforceable because its scope is considered excessive,
such covenant shall be modified so that the scope of the covenant is reduced
only to the minimum extent necessary to render the modified covenant valid,
legal and enforceable. No waiver of any provision or violation of this Agreement
by the Company shall be implied by the Company’s forbearance or failure to take
action.

8. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party or any provisions or conditions of this Agreement, shall be in
writing and shall be effective only to the extent specifically set forth in such
writing.

9. Limitation on Transfer. During the lifetime of the Participant, the Option
shall be exercisable only by the Participant. The Option shall not be assignable
or transferable other than by will or by the laws of descent and distribution.
All shares of Common Stock obtained pursuant to the Option granted herein shall
not be transferred except as provided in the Plan and, where applicable, the
Management Stockholders’ Agreement.

10. Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument. The Company’s authorized person may execute this
Agreement using a facsimile signature.

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware (United States of
America) without regard to the provisions governing conflict of laws.



--------------------------------------------------------------------------------

13. Participant Acknowledgment. The Participant hereby acknowledges receipt of a
copy of the Plan. The Participant hereby acknowledges that all decisions,
determinations and interpretations of the Board in respect of the Plan, this
Agreement and the Option shall be final and conclusive. The Participant further
acknowledges that, prior to the existence of a Public Market, no exercise of the
Option or any portion thereof shall be effective unless and until the
Participant has executed the Management Stockholders’ Agreement and the
Participant hereby agrees to be bound thereby.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Stockholders’ Agreement
as of the day and year first written above.

 

IASIS Healthcare Corporation By:  

 

Name: Title:

 

Print Name and Mailing Address:

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Option Grant Statement

 

Name    Number of Shares